Anderson, J.,
delivered the opinion of the court.
Dutton, the appellee, sued the appellant, the Vicksburg Waterworks Company, a public service corporation, engaged in supplying water to the inhabitants of the city of Vicksburg, for willfully and unlawfully disconnecting his premises from, appellant’s water mains, and recovered judgment for actual and punitive damages in the *213sum of five hundred dollars, from which judgment this appeal is prosecuted.
The material facts in the case,, about which there is no dispute, are that appellant, in violation of its contract with appellee, as well as its duty to him as a public service corporation, through the gross inattention to duty of some employe in its office, disconnected appellee’s premises from its water mains; that as soon as the manager of appellant company discovered the mistake, and within three or four hours after the water had been disconnected, he admitted to appellee such mistake, and proposed to reconnect his premises, which appellee declined to permit, stating that he proposed to make appellant company pay him damages for the wrong done him.
The court committed no error in submitting to the jury, by the instructions complained of, the question of punitive damages. However, under all the facts and circumstances of this case, the verdict of the jury is so excessive as to evince passion or prejudice, and on that ground, if the appellee does not enter a remittitur reducing the judgment to one hundred dollars, it will be reversed; otherwise, it will he affirmed. So ordered.